Citation Nr: 1701169	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  14-44 126A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right ear hearing loss.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign of the United States

WITNESS AT HEARING ON APPEAL

Appellant 
ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from May 1980 to April 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge in November 2016.  A transcript of this hearing is of record.

For the reasons stated below, the Board finds that new and material evidence has been received to reopen the Veteran's tinnitus and hearing loss claims.  However, as addressed in the REMAND portion of the decision below the Board finds that further development is required regarding the underlying claims of service connection for hearing loss.  Accordingly, those claims are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection was previously denied for left ear hearing loss by rating decisions promulgated in February 2008 and April 2010.  The April 2010 rating decision also denied service connection for right ear hearing loss and tinnitus. The Veteran did not appeal these denials.

2.  The evidence received since the last prior denial of service connection for tinnitus was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.

3.  The competent and credible evidence of record reflects the Veteran's tinnitus developed during his active service.

4.  The evidence received since the last prior denial of service connection for right and left ear hearing loss was not previously submitted to agency decisionmakers, relates to unestablished facts necessary to substantiate these claims, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  New and material evidence having been received to reopen the claim of entitlement to service connection for tinnitus, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).

2.  The criteria for a grant of service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016); Charles v. Principi, 16 Vet. App. 370 (2002); Fountain v. McDonald, 27 Vet. App. 258 (2015).

3.  New and material evidence having been received to reopen the claim of entitlement to service connection for right ear hearing loss, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).

4.  New and material evidence having been received to reopen the claim of entitlement to service connection for left ear hearing loss, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Legal Criteria and History

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

The Board notes that service connection was previously denied for left ear hearing loss by rating decisions promulgated in February 2008 and April 2010.  Further, the April 2010 rating decision also denied service connection for right ear hearing loss and tinnitus.  The Veteran did not appeal these denials.  In addition, it does not appear new and material evidence was physically or constructively of record within the appeal period of these decisions.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Consequently, these denials are final.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.1100, 20.1103.

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."

Analysis -- Tinnitus

In this case, the evidence of record at the time of the prior denial for tinnitus includes statements from the Veteran, his service treatment records, and post-service medical records which cover a period through 2010.

The Board notes that the Veteran' service treatment records contain no entries showing a diagnosis of or treatment for tinnitus while on active duty.  Although the post-service medical records did show evidence of tinnitus, to include on an April 2010 VA audio examination, the first competent medical evidence of such appears to be years after service.  Moreover, he did not provide much detail as to the onset of this disability.  For example, at the April 2010 VA examination he reported it "began a while ago" but could not provide an approximate date of onset.  Further, when asked about the etiology of the disability it was indicated he responded "unknown."

The April 2010 rating decision denied service connection for tinnitus finding it neither occurred in nor was caused by his military service.  

The evidence received to reopen the previously denied claim includes additional statements from the Veteran, his testimony at the November 2016 hearing, and additional post-service medical records.  In pertinent part, the Veteran testified at his November 2016 that his tinnitus and hearing loss was due to in-service acoustic trauma, and provided details thereof.  He also testified that he first experienced tinnitus after this incident, and has had recurrent symptoms since at least his first post-service year.  See Transcript pp. 3-4.  Moreover, he submitted a lay statement from his mother in support of his having recurrent hearing problems since service to include tinnitus.

In short, the Veteran has provided evidence detailing the history of his tinnitus to include approximate date of onset that was not advanced at the time of the prior denial.  Further, the evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been submitted, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the Board finds that the evidence received since the last prior denial of service connection for tinnitus was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.  Thus, new and material evidence has been received in accord with 38 C.F.R. § 3.156(a), and the claim is reopened.

Adjudication of the appeal does not end with the determination that new and material evidence has been received.  The Board must now address the merits of the underlying service connection claim.  In the adjudication that follows, the presumption that the evidence submitted to reopen is true without regard to the other evidence of record no longer applies.

The Board does note, however, that the Veteran's lay testimony is of particular importance in this case as the determination of whether or not service connection is warranted for tinnitus turns almost entirely on his lay testimony.  Tinnitus is, by definition "a noise in the ears, such as ringing, buzzing, roaring, or clicking. It is usually subjective in type."  Dorland's Illustrated Medical Dictionary, 1914 (30th ed. 2003).  As noted above, tinnitus is "subjective," as its existence is generally determined by whether or not the Veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  If a veteran reports ringing in his or her ears, then a diagnosis of tinnitus is generally applied without further examination.  In addition, since the diagnosis of tinnitus is so heavily reliant upon lay statements, the etiology of the disorder is similarly reliant upon them.  The date that a veteran reports that the tinnitus symptoms began is generally accepted as the date that the disorder began, without further examination.  Thus, while service connection for tinnitus requires a medical diagnosis of tinnitus and a medical nexus relating the diagnosis to military service, lay testimony plays an unusually important role in these determinations.

This is of crucial importance in the case on appeal.  The medical evidence of record shows that the Veteran has a current diagnosis of tinnitus.  The dispute is over the etiology of the disorder, not its existence.  

The Board also notes that certain chronic diseases are subject to a grant of service connection on a presumptive basis when present to a compensable degree within the first post-service year, to include organic diseases of the nervous system.  38 C.F.R. §§ 3.307, 3.309(a).  The Court recently held that tinnitus was a disease, rather than merely a symptom, and that 38 C.F.R. § 3.309(a) "includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[] of the nervous system.'"  Moreover, the Court indicated that, as such a presumptive condition, tinnitus warranted consideration of the continuity of symptomatology provisions found at 38 C.F.R. § 3.303(b).  Fountain v. McDonald, 27 Vet. App. 258 (2015).

In short, as detailed above, the Veteran's lay statements are generally sufficient for the purposes of determining the diagnosis and when tinnitus began.  See Charles.  While there is no competent medical evidence of record that addresses when the Veteran's tinnitus began, his statements alone may be considered competent evidence to make such a determination.  Id. at 374.  Accordingly, the medical evidence of record shows that the Veteran has a current diagnosis of tinnitus and the credible lay evidence of record shows that it began in military service and continued thereafter.  Based on the foregoing, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the competent and credible evidence of record reflects his tinnitus developed during his active service.  Therefore, service connection is warranted for this disability.

Analysis - Hearing Loss

For the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Further, the Court has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley, 5 Vet. App. at 160.  

The Board notes that service connection was previously denied for right and left ear hearing loss because neither ear was shown to have a hearing loss disability pursuant to 38 C.F.R. § 3.385.  In pertinent part, an April 2010 VA audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
15
10
10
10
25
13.75
LEFT
15
15
15
15
20
16.25

Speech recognition scores were 96 percent for both ears.

The evidence added to the record since the last prior denial does include evidence of a hearing loss disability pursuant to 38 C.F.R. § 3.385.  For example, a July 2015 VA ear conditions examination noted audiological evaluation that revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
30
30
35
40
LEFT
30
35
40
30
40

Speech recognitions scores were 96 percent for the right ear, and 100 percent for the left ear.  Although the examiner indicated that the pure tone threshold results were unreliable, the Board reiterates that the evidence submitted to reopen a claim is presumed to be true without regard to the other evidence of record.  As such, the Board finds that there is additional evidence which goes to the basis of the prior denial.

For these reasons, the Board finds the evidence received since the last prior denial of service connection for right and left ear hearing loss was not previously submitted to agency decisionmakers, relates to unestablished facts necessary to substantiate these claims, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating these claims.  Thus, new and material evidence has been received in accord with 38 C.F.R. § 3.156(a), and these claims are reopened.

As indicated in the Introduction, the underlying claims of service connection for hearing loss of both ears are addressed in the REMAND portion of the decision below.


ORDER

New and material evidence having been received to reopen the claim of entitlement to service connection for tinnitus, the claim is reopened.  

Service connection for tinnitus is granted.

New and material evidence having been received to reopen the claim of entitlement to service connection for right ear hearing loss, the claim is reopened.  To this extent only the benefit sought on appeal is allowed.

New and material evidence having been received to reopen the claim of entitlement to service connection for left ear hearing loss, the claim is reopened.  To this extent only the benefit sought on appeal is allowed.


REMAND

As already noted, the Veteran provided details of an in-service acoustic trauma at his November 2016 hearing that he contends was the cause of his hearing loss and tinnitus.  Further, it is noted that in-service noise exposure was previously conceded based upon his military occupational specialty (MOS) of Machinist Mate.

The Board acknowledges that the Veteran's service treatment records do not show a hearing loss disability for either ear pursuant to 38 C.F.R. § 3.385, nor evidence of hearing loss pursuant to Hensley, supra.  Nevertheless, there is evidence of a threshold shift in his hearing during his period of active service.  For example, audiological evaluation conducted as part of his May 1980 enlistment examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
5
0
0
0
0
5
LEFT
10
5
5
0
5
5

Subsequent audiological evaluation conducted as part of his March 1984 release from active duty examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
10
10
5
5
5
10
LEFT
10
10
5
10
0
10

The Board also notes that while the pure tone threshold findings noted on the July 2015 VA examination indicated a hearing loss disability as defined by 38 C.F.R. § 3.385, the examiner indicated those findings were not reliable.  

In view of the foregoing, the Board finds that the nature and etiology of the Veteran's claimed hearing loss disabilities of both ears is not clear from the evidence of record.  Therefore, the Board finds that a competent medical examination and opinion is necessary to clarify these matters.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the names and addresses of all medical care providers who have treated the Veteran for hearing loss since November 2014.  Even if the Veteran does not respond, determine if there are any outstanding VA medical records for the pertinent period.

After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service hearing loss symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to address the nature and etiology of his claimed hearing loss of both ears.  The claims folder should be made available to the examiner for review before the examination.

If the Veteran is shown to have a hearing loss disability of either ear, the examiner should express an opinion as to whether it is at least as likely as not it was incurred in or otherwise the result of active service.

A complete rationale for any opinion expressed should be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.  The opinion should reflect consideration of the evidence showing in-service acoustic trauma/noise exposure; as well as the Veteran's account of recurrent hearing problems since service to include the supporting lay evidence from his mother.

4.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the November 2014 SOC, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


